Citation Nr: 0522234	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a depressive disorder.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel






INTRODUCTION

The veteran had active military service from September 1984 
to June 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for depressive disorder.  


FINDINGS OF FACT

1.  Depressive disorder was not noted at entrance into 
service and is not shown by clear and unmistakable evidence 
to have preexisted service.  

2.  Depressive disorder was manifest during service and is 
currently manifest.  


CONCLUSION OF LAW

It is presumed that the veteran's depressive disorder was 
incurred in active military service.  38 U.S.C.A. §§ 1111, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.304 (2004); 
VAOPGCPREC 3-2003 (July 16, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, set forth VA obligation to notify claimants 
what information or evidence is needed in order to 
substantiate a claim, and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001 VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

In the decision below, the Board has granted the veteran's 
claim for service connection for a depressive disorder.  
Therefore the benefits sought on appeal have been granted in 
full.  Accordingly, regardless of whether the requirements of 
the VCAA have been satisfied in this case, no harm or 
prejudice to the veteran has resulted.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  


Legal criteria

Service connection may be established for disability which 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability before, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  


Factual Background

No complaints or findings of a psychiatric disorder were 
reported on examination for enlistment July 1984.  Service 
medical records show that in July 1986 the veteran underwent 
a neuropsychiatric screening for a possible learning 
disorder.  Referral for an electroencephalogram to rule out 
seizures was suggested.  In March 1987 the veteran was seen 
at a mental health facility, where he talked of problems in 
his unit and wanting to get out of the Army.  He was reported 
to be alert, coherent and oriented.  His mood was moderately 
depressed.  Judgment and insight were fair. And thought 
content was normal.  The clinical assessment was adjustment 
disorder with depressed mood.  The veteran was told to return 
to clinic as needed.  In April 1987 the veteran was seen for 
tension headaches associated with reactive depression.  No 
report of examination at separation is of record.  

A claim for service connection for depression and social 
anxiety was received from the veteran in February 2002.  

VA a outpatient treatment records dated in 2001 are of 
record.  Treatment entries show that the veteran received 
therapy for anger management.  An assessment of adjustment 
reaction was recorded in December 2001.  

The veteran underwent a VA psychiatric examination in August 
2002.  He complained that he did not fit in anywhere and was 
uncomfortable around people because he thought they were 
judging him in a disapproving manner.  He reported periods of 
feeling blue for a few days or weeks two to four times per 
year.  He reported difficulty controlling his anger.  He 
related that in service he had complained of stress in his 
unit and just wanted to stay away from people.  The examiner 
reviewed the veteran's service medical records and noted that 
the veteran reported having had five or six sessions with a 
counselor during this period.  Progress notes relating to 
these sessions were not of record.  The veteran stated that 
he would get depressed and be unable to do his job.  He did 
not "mess up" but was not promoted.  Since service the 
veteran had been unable to find work in the profession in 
which he had been educated (automobile mechanics).  He 
described personal conflict with an employer that had kept 
him from applying for work for six years.  He stated that he 
had worked in various temporary jobs but became uncomfortable 
working with people.  On examination his mood appeared 
anxious and frustrated,  His affect was mildly anxious.  

The examiner found it salient that the veteran reported that 
all his life he had been unable to get along with people and 
that he first realized this in elementary school, where 
people made fun of him because of his speech and motor 
incoordination.  The examiner noted that the diagnosis of 
adjustment disorder with depressed mood given by a treating 
VA psychiatrist assumed that the veteran was reacting to a 
current stressful situation more than to personalogical 
variables.  The examiner stated that although anxiety was 
evident, there were no clear anomalies of depressive affect, 
which was congruent with the veteran's self-report of 
periodic and remitting depression.  The diagnostic criteria 
for major depression were largely lacking.  The claimed 
frequency of depressive symptoms did not meet the depressive 
criteria for dysthymia.  The examiner expressed the belief 
that given that an early age the veteran seemed to have 
personalogical coping factors that resulted in responses not 
too different from those he had currently and given the 
paucity of service medical records, the current evidence was 
most suggestive of an individual who had developed in such a 
way that he responded to socially stressful situations with 
anger, frustration and depression that was overwhelming.  The 
report contained the following language:  

It is more likely than not that this 
condition existed before his entry into 
the service and that, while the service 
clearly presented an opportunity for the 
expression of these dynamics, it cannot 
clearly be said that the service made his 
condition worse, but it is more tenable 
that the service provided another 
opportunity for the expression of his 
ongoing dynamics.  Data are best 
accounted for by a diagnosis of 
depressive disorder [not otherwise 
specified].  

The Axis I diagnoses were depressive disorder not otherwise 
specified, and relational problems not otherwise specified.  
On Axis II, the examiner believed that there was "very 
little [in the Diagnostic and Statistical Manual of Mental 
Disorders of the American Psychiatric Association]" to 
describe the personalogical development evidenced by the 
veteran.  The psychosocial stressors on Axis III consisted of 
general dissatisfaction with levels of achievement and 
problems with social surroundings and relationships.  




Analysis

The evidence of record in this case raises a question as to 
whether the psychiatric disability at issue, depressive 
disorder, preexisted the veteran's active military service 
and, if so, whether it increased in severity in service such 
as to constitute aggravation as defined by law.  

A statutory presumption applies to the issue of whether 
depressive disorder preexisted service.  Specifically, a 
veteran is presumed under 38 U.S.C.A. § 1111 to have been in 
sound condition at the time of entrance into service.  Where 
a disorder was not noted on examination for entrance or 
enlistment, two requirements must be satisfied to rebut the 
presumption.  There must be clear and unmistakable evidence 
that the disease or injury preexisted service and there must 
be clear and unmistakable evidence that the disease or injury 
did not increase in severity during service, the burden of 
proof being on the Government.  See Wagner, Id.; VAOPGCPREC 
3-2003 (July 16, 2003).  

In the present case, no psychiatric disorder was noted on 
examination for enlistment, and service medical records do 
not contain medical findings or history suggestive of a 
preservice psychiatric disorder.  The RO's conclusion that 
depressive disorder preexisted service is based exclusively 
on the report of the August 2002 VA examination, which 
included a description, based largely on information received 
from the veteran at the examination, of lifelong problems 
coping with social situations accompanied by stress-related 
symptomatology that included anger, frustration and rage.  
The examiner stopped short of diagnosing a personality 
disorder and included all of the psychiatric symptomatology 
under the depressive disorder diagnosis.  The implicit 
conclusion is that depressive disorder has been present since 
early in the veteran's life and explains the symptomatology 
recorded in service as well as at the present time.  

However, the Board finds that the opinion of the examiner is 
insufficient to establish clearly and unmistakably that 
depressive disorder existed before service.  As the examiner 
himself acknowledged, the opinion was based on a paucity of 
information regarding the veteran's psychiatric history.  
Furthermore, the opinion represents only a finding that it 
was more likely than not that depressive disorder preexisted 
service.  Therefore, on its face the conclusion that 
depressive disorder had been present since the veteran's 
early life was based on a preponderance of the evidence 
rather than the clear and unmistakable evidence required by 
law.  It is well established that clear and unmistakable 
evidence is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy 
than clear and unmistakable evidence).  It is an "onerous" 
evidentiary standard, requiring that the no-aggravation 
result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 
131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 
(1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  

Since the preservice existence of depressive disorder is not 
shown by clear and unmistakable evidence, it is not necessary 
to consider the second part required by law to rebut the 
presumption of soundness - that is, whether there is clear 
and unmistakable evidence that the disease or injury did not 
increase in severity during service.  The presumption of 
soundness is not rebutted. 

The opinion of the VA examiner provides persuasive and 
uncontradicted evidence that the veteran currently has 
depressive disorder and that the symptomatology reported in 
service is attributable to that disorder.  Since the 
depressive disorder that the veteran currently has is not 
shown by the applicable standard of proof to have preexisted 
service, and the presumption of soundness is not rebutted the 
Board finds that service connection for depressive disorder 
must therefore be allowed.  




ORDER

Service connection for depressive disorder is granted.  



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


